                  IN THE UNITED STATES DISTRICT COURT
                 FOR THE NORTHERN DISTRICT OF ILLINOIS
                            EASTERN DIVISION


KENNETH WILLIAM MAYLE,

                        Plaintiff,
                                                  Case No. 18 C 6211
            v.
                                            Judge Harry D. Leinenweber
CHICAGO PARK DISTRICT, et
al.,

                       Defendants.



                       MEMORANDUM OPINION AND ORDER

     Defendants—United States Attorney General, City of Chicago,

Chicago Park District, Illinois Department of Natural Resources,

and Cook County Animal Control (“Defendants”)—move separately to

dismiss Plaintiff Kenneth Mayle’s (“Mayle”) Complaint. For the

reasons stated herein, the Motions to Dismiss (Dkt. Nos. 19, 22,

48, 51, and 54) are granted in part and denied in part.

                              I.     BACKGROUND

      This case arises from Mayle’s disability and inability to

access public facilities owned by certain Defendants, allegedly in

violation   of   his    constitutional    and     statutory   rights.   Mayle

suffers from bipolar disorder. Because Mayle is allergic to dogs,

he depends on his Guinea Hog, Chief Wiggum, to provide service and

emotional support. The Guinea Hog performs tasks such as massage

therapy on Mayle’s hands to mitigate feelings of anxiety and
depression. The Guinea Hog also encourages Mayle to engage in

physical activity: Mayle transports the Guinea Hog with a shopping

cart attached to his bike. Finally, Mayle is a Satanist and uses

his Guinea Hog during his religious practices.

     Mayle alleges that Defendants, through various means and

measures, repeatedly denied him the right to bring his Guinea Hog

to places of public accommodation in and around the Chicago area.

These    places   include:   North   Avenue   Beach,   Montrose   Beach,

Millennium Park, Grant Park, and other unnamed parks maintained by

the Illinois Department of Natural Resources.

     Based on the foregoing, Mayle brought the instant action,

seeking declaratory and injunctive relief: He requests the Court

to designate his Guinea Hog as a service animal equal to dogs and

miniature horses. Mayle asserts the following four counts against

the various Defendants:

        I.   A violation of Title II of the ADA against the City
             of Chicago, Chicago Park District, and the Cook
             County Animal Control.

    II.      A violation of the Illinois Human Rights Act
             against the City of Chicago and the Illinois
             Department of Natural Resources.

   III.      Deprivation   of  Equal  Protection under  the
             Fourteenth Amendment against the United States
             Attorney General.

    IV.      A violation of the First Amendment against the City
             of Chicago and the Illinois Department of Natural
             Resources.



                                 - 2 -
       V.    A violation of the Religious Land Use and
             Institutionalized Persons Act (“RLUIPA”), against
             the City of Chicago and the Illinois Department of
             Natural Resources.

       Defendants now move separately to dismiss the entirety of

Mayle’s Complaint, asserting that (1) the Court lacks subject

matter      jurisdiction   under   Federal    Rule    of   Civil   Procedure

12(b)(1); and (2) Mayle has failed to state any claims under

Federal Rules of Civil Procedure 12(b)(6). Each basis to dismiss

will be discussed in turn.

                             II.    DISCUSSION

                             A.    Pro Se Complaints

       Mayle has filed and litigated this case on a pro se basis.

Courts construe pro se complaints more liberally than pleadings

drafted by lawyers. Haines v. Kerner, 404 U.S. 519, 520 (1972).

Typically, courts will treat “allegations of a pro se complaint to

less     stringent   standards     than   formal     pleadings   drafted   by

lawyers.” Id.

                       B. Rule 12(b)(1) Dismissal

       The Court will first address subject matter jurisdiction

before turning to the merits of the underlying claims. See Steel

Co. v. Citizens for a Better Env't, 523 U.S. 83, 94-95 (1998).

Standing is a jurisdictional matter; thus, a motion to dismiss for

lack of standing is properly brought under Rule 12(b)(1). Goleta

Nat'l Bank v. O'Donnell, 239 F. Supp. 2d 745, 752 (S.D. Ohio 2002).


                                    - 3 -
A plaintiff lacks standing when the complaint lacks sufficient

facial allegations to establish subject matter jurisdiction. See

St. John’s United Church of Christ v. City of Chicago, 502 F.3d

616, 625 (7th Cir. 2007).

                   1.   Cook County Animal Control

     Mayle asserts that Cook County Animal Control violated his

rights under Title II of the ADA by not issuing his Guinea Hog a

Dog Friendly Area (“DFA”) tag—a rabies vaccination certification

that allows owners to bring their dogs to dog parks and dog

beaches. Defendant Cook County Animal Control, however, asserts

that Mayle does not have standing to bring this claim. To have

standing, a plaintiff must show that he has (1) suffered an “injury

in fact”; (2) the injury is reasonably traceable to the defendant’s

challenged   action;    and   (3)   it   must   be   likely,   rather   than

speculative, that the plaintiff’s injury will be redressable by a

favorable decision. Lujan v. Defendants of Wildlife, 504 U.S. 555,

560–61 (1992). A plaintiff must show that the action injures him

in a concrete and personal way. Summers v. Earth Island Inst., 555

U.S. 488 (2009).

     The Court will consider the third prong—redressability—first,

for it is dispositive. It is not likely, but merely speculative,

that issuing the Guinea Hog a DFA tag would remedy Mayle’s alleged

injury—inability to access certain parks and beaches. Illinois law



                                    - 4 -
only requires specific animals, cats, dogs, and ferrets, to receive

rabies vaccinations, which leads to issuing a DFA tag. 510 ILCS

5/8. Mayle’s Complaint does not indicate that admission to access

of the parks, beaches, and other public recreational facilities

with his Guinea Hog is contingent upon receiving a DFA tag. See

id. These places of public accommodation are free to allow any

animal entry with or without a DFA tag. Therefore, the ADA claim

is dismissed under Rule 12(b)(1) with prejudice because Mayle

cannot show that a favorable decision against Animal Control would

enable him to access public spaces with his Guinea Hog. The Court

turns next to whether Mayle has stated a claim upon which relief

can be granted.

                        C.   Rule 12(b)(6) Dismissal

     All Defendants have moved separately to dismiss the action

under Rule 12(b)(6). To survive a Rule 12(b)(6) motion to dismiss,

a complaint must contain “sufficient factual matter, accepted as

true, to ‘state a claim to relief that is plausible on its face.’”

Ashcroft v. Iqbal, 556 U.S. 662, 663 (2009) (quoting Bell Atl.

Corp.   v.   Twombly,    550   U.S.   544     (2007)).   A   claim   has   facial

plausibility when the plaintiff pleads “sufficient factual content

that allows the court to draw the reasonable inference that the

defendant is liable for the alleged misconduct.” Iqbal, 556 U.S.

at 678.



                                      - 5 -
     Allegations in the form of legal conclusions are insufficient

to survive a Rule 12(b)(6) motion. Adams v. City of Indianapolis,

742 F.3d 720, 728 (7th Cir. 2014) (citation omitted). The Court

discards pleadings that are no more than conclusions in order to

identify well-pleaded factual allegations. Iqbal, 556 U.S. at 679.

A court will then determine whether the remaining allegations

plausibly give rise to relief. Id.

     Defendants argue that each of Mayle’s four counts fail to

state a claim. Each claim will be discussed in turn.

                        1.   Title II of the ADA

     First, Mayle assert that Defendants City of Chicago and

Chicago Park District violated his rights under Title II of the

ADA. 42 U.S.C. § 12182(a). Title II of the ADA provides:

     No individual shall be discriminated against on the
     basis of disability in the full and equal enjoyment of
     the goods, services, facilities, privileges, advantages,
     or accommodations of any place of public accommodation
     by any person who owns, leases (or leases to), or
     operates a place of public accommodation.

42 U.S.C. § 12182(a).

     Defendants argue that Mayle has failed to state a claim under

the ADA for three reasons: (1) he is not a qualified individual

with a disability; (2) his Guinea Hog is not a service animal; and

(3) his requested accommodation is not reasonable under the ADA.

Each will be discussed in turn. To preface, a qualified individual

with a qualifying service animal may bring that service animal


                                  - 6 -
into places of accommodation. See 28 C.F.R. § 35.136(g). However,

as the Court will show, although Mayle is a qualified individual

with a disability, his Guinea Hog does not constitute a service

animal.   Therefore,    the        Court   will    assess   separately   whether

Mayle’s request to bring the Guinea Hog to places of public

accommodations is sufficient to state a claim under the ADA.

                 a.    Qualified Individual with a Disability

     To bring a claim under the ADA, a plaintiff must show that he

or she is a qualified individual with a disability. Wagoner v.

Lemmon, 778 F.3d 586, 592 (7th Cir. 2015). The disability must

substantially       limit     major        life     activities.     42      U.S.C.

§ 12102(1)(A).   Courts       consider      several    factors    when   deciding

whether a disability substantially limits major life activities,

including one’s ability to sleep, hear, see, walk, breath, or

learn. See 29 C.F.R. § 1630.2(i); Ross v. Knight, No. 1:03-cv-

1700, 2006 WL 3626372, at *6 (S.D. Ind. Dec. 8, 2006). Plaintiff

alleges that his bipolar disorder impairs his ability to breathe,

concentrate, and sleep. This is sufficient to plead that Mayle is

a qualified individual with a disability under the ADA. See 42

U.S.C. § 12102(1)(A).

                              b.    Service Animal

     The Court turns to whether Mayle’s Guinea Hog constitutes a

service   animal.     Mayle    argues       that    Defendants    Chicago    Park



                                       - 7 -
District’s and City of Chicago’s refusal to treat his Guinea Hog

as a service animal violates the ADA. Title II protects the right

of a disabled individual to have a service animal in public

facilities. See 28 C.F.R. § 35.136(g). The ADA authorizes the

Department of Justice (“DOJ”) to promulgate regulations for the

implementation of Title II. See 42 U.S.C.A. § 12134. One such DOJ

regulation defines service animals as:

          [A]ny dog that is individually trained to do work
          or perform tasks for the benefit of an individual
          with a disability, including a physical, sensory,
          psychiatric,   intellectual,   or   other   mental
          disability. Other species of animals, whether wild
          or domestic, trained or untrained, are not service
          animals for the purposes of this definition. The
          work or tasks performed by a service animal must
          be   directly   related    to   the   individual's
          disability.

28 C.F.R. § 36.104. This regulation set the minimum requirements

of what constitutes a service animal. See id.

      The ADA does not limit the kind of tasks a service animal

can perform. However, courts have interpreted 28 C.F.R. § 36.104

to mean that animals that perform only tasks that provide comfort

and emotional support are not sufficient to constitute a service

animal under the ADA. See Riley v. Bd. of Comm'rs, No. 4:14-CV-

063, WL 4181143, *1, 5–7 (N.D. Ind. Sept. 21, 2017) (finding that

animals performing tasks such as balance support and mobility were

insufficient to assist an individual with Post Traumatic Stress

Disorder); see also 28 C.F.R. § 35.104.


                              - 8 -
     Here,   Mayle   pleads   that   the   Guinea   Hog   calms   him,   by

performing massage therapy on Mayle’s hands and other body areas

to reduce the effects of anxiety and depression. Mayle also asserts

that he uses the Guinea Hog for physical activity by transporting

the Guinea Hog with a shopping cart attached to his bike. To begin,

under § 36.104, a Guinea Hog is not a service animal. 28 C.F.R. §

36.104. Even if an animal could be recognized as such, Mayle’s

Guinea Hog assists in and performs emotional support tasks, which,

as established above, is insufficient. See Riley, 2017 WL 4181143,

at *5. Mayle has failed to plead sufficient facts of how the Guinea

Hog’s performance of such tasks assists with his disability. Thus,

Mayle’s Guinea Hog does not qualify as a service animal on the

grounds he pleads. See 28 C.F.R. § 35.104.

        c.   Reasonable Accommodations by Public Entities

     Mayle also appears to allege that denial of his Guinea Hog is

a violation of the public entities’ responsibility to provide

reasonable accommodations to people with disabilities under the

ADA. See 42 U.S.C. § 12182(b)(2)(A). This allegation is facially

acceptable in this case because “failure to accommodate is an

independent basis for liability under the ADA.” Wisconsin Cmty.

Servs., Inc. v. City of Milwaukee, 465 F.3d 737, 751 (7th Cir.

2006). A reasonable accommodation is one that is efficacious.

Oconomowic Residential Programs, Inc. v. Milwaukee, 300 F.3d 775,



                                 - 9 -
784 (7th Cir 2002). Public entities are generally required to make

reasonable accommodations unless “making such modifications would

fundamentally alter the nature of the entities’ goods, services,

facilities, privileges, advantages, or accommodations.” 42 U.S.C.

§ 12182. For the statute to apply, the Court must determine first,

whether   the    requested      modification         is   “reasonable”;      second,

whether it is “necessary” for the disabled individual; and third,

whether it would “fundamentally alter” the nature of the goods,

services, and so forth. PGA Tour, Inc. v. Martin, 532 U.S. 661,

638 (2001).

       To hold a place of public accommodation liable, a plaintiff

need    only    show   one     of     the    following:       (1)    the   defendant

intentionally     acted   on    the    basis    of    the   disability,     (2)   the

defendant refused to provide a reasonable accommodation, or (3)

the defendant’s rule disproportionally impacts disabled people.

Washington v. Indiana High Sch. Athletic Ass’n, Inc., 181 F.3d

840,    847    (7th    Cir.    1999).       However,      “whether    a    requested

accommodation is reasonable or not is a highly fact-specific

inquiry   and    requires      balancing       the    needs    of    the   parties.”

Oconomowic Residential Programs, 300 F.3d at 784.

       Rather than articulating a reason why Mayle failed to state

a reasonable accommodation claim, the City of Chicago and Chicago

Park District merely argue that Mayle is not entitled to the Guinea



                                       - 10 -
Hog as an accommodation because it is not a service animal. These

two Defendants have improperly merged Mayle’s claim challenging

DOJ’s regulations defining service animals with his claim that he

is entitled to a reasonable accommodation in the form of being

allowed to take his Guinea Hog into the public spaces that the

City and Park District administer. The City and the Park District

do not argue that Mayle’s requested accommodation is unreasonable,

imposes significant costs, or fundamentally alters the nature of

their services. See A.H. by Holzmueller v. Ill. High Sch. Ass’n,

881 F.3d 587, 594 (7th Cir. 2018). Therefore, the City and Park

District’s argument that Mayle’s reasonable accommodation claim

should be dismissed under Rule 12(b)(6) fails. Mayle may continue

to pursue his reasonable accommodation claim against the City and

Park District.

                 2.   Illinois Human Rights Act

     Mayle asserts that the City of Chicago and the Illinois

Department of Natural Resources violated the Illinois Human Rights

Act (“IHRA”). The IHRA prohibits discrimination in a place of

public accommodation based on a physical or mental disability. 775

ILCS 5/1-103. The IHRA has an exhaustion requirement. A complainant

must first file a charge with the IDHR within 180 days of the

alleged civil rights violation. See 775 ILCS 5/7A-102(A). Once the

IDHR investigates the charge and issues a report, the complainant



                                - 11 -
then has the option, if done so within ninety days of receiving

the report, to proceed before the Illinois Human Rights Commission

or commence a civil action in court. See 775 ILCS 5/7A-102(D). If

the IDHR fails to issue a report within 365 days, the complainant

has ninety days either to proceed before the IHRC or to commence

a civil action. See 775 ILCS 5/7A-102(G)(2). Failing to comply

with the IHRA’s exhaustion requirements results in dismissal of an

IHRA claim. See Garcia v. Vill. of Mt. Prospect, 360 F.3d 630, 640

(7th Cir. 2004).

     Mayle has failed to plead any facts that demonstrate whether

he pursued the IHRA claim in accordance with the administrative

procedures set out above. Thus, Mayle’s IHRA claim fails and is

dismissed. Talley v. Washington Inventory Serv., 37 F.3d 310, 312-

13 (7th Cir. 1994).

                       3.   Equal Protection Claim

     Mayle asserts that the U.S. Attorney General violated his

rights   under   the   Equal   Protection   Clause   of   the   Fourteenth

Amendment by promulgating regulations that limit service animals

under the ADA to dogs and miniature horses. See 28 C.F.R. § 36.104.

The Equal Protection Clause of the Fourteenth Amendment states no

State shall "deny to any person within its jurisdiction the equal

protection of the laws." U.S. Const. Amend. XIV. Equal protection

violations can occur when regulations draw distinctions among



                                  - 12 -
people in a "suspect" class. See Srail v. Village of Lisle, 588

F.3d 940, 943 (7th Cir. 2009) (citing Martin v. Shawano-Gresham

Sch. Dist., 295 F.3d 701, 712 (7th Cir. 2002)).

      Mayle challenges the DOJ’s regulation 28 C.F.R. § 36.104,

which defines “service animal” under the ADA as “any dog that is

individually trained to do work or perform tasks for the benefit

of an individual with a disability,” and 28 C.F.R. § 35.136, which

directs public entities to accommodate reasonably the use of

miniature horses as service animals. According to Mayle, these

regulations do not pass muster under the Equal Protection Clause.

      First, the Court notes that the Fourteenth Amendment is the

incorrect vehicle to use here because it does not apply against

the   federal    government.        However,      the   Fifth   Amendment’s      Equal

Protection clause does apply to the federal government, and that

Amendment’s Due Process clause forbids the federal government from

denying   equal       protection    of    the   laws.    U.S.   Const.   Amend.    V.

Moreover, Fifth Amendment Equal Protection claims are treated

“precisely      the    same”   as    equal      protection      claims   under    the

Fourteenth Amendment. Ben-Shalom v. Marsh, 881 F.2d 454, 463 (7th

Cir. 1989). Thus, the Court will construe Mayle’s Equal Protection

claim as one under the Fifth Amendment, and not the Fourteenth

Amendment.




                                         - 13 -
     Even under the Fifth Amendment, however, Mayle’s claim fails.

People with disabilities have not been distinguished as a suspect

or a quasi-suspect class. United States v. Harris, 197 F.3d 870,

876 (7th Cir. 1999). When a regulation does not involve a suspect

class, a court will uphold the regulation if there is “a rational

relationship between the disparity of treatment and a legitimate

governmental purpose.” City of Chicago v. Shahala, 189 F.3d 598,

605 (7th Cir. 1999). To overcome this analysis, a plaintiff must

allege   facts   “sufficient   to   overcome   the   presumption   of

rationality that applies to government classification.” Wroblewski

v. City of Washburn, 965 F.2d 452, 460 (7th Cir. 1992).

     Mayle alleges that he was aggressively ridiculed, harassed,

and heckled by patrons when he brought the Guinea Hog to public

recreational services. As the DOJ identifies, the government has

a legitimate interest in maintaining public order and imposing

limits on the types of animals allowed in public places. The Court

agrees. Mayle’s own recounting of the disruption that ensued when

he took his Guinea Hog into public parks demonstrates why the

regulation is rational. As such, Mayle has failed to state a claim

for a violation of the Equal Protection Clause under the Fifth

Amendment.




                               - 14 -
                           4.   First Amendment

     Mayle asserts that Defendants City of Chicago and the Illinois

Department of Natural Resources violated his First Amendment right

to free exercise of religion. Mayle claims that his religious

beliefs compel him to bring the Guinea Hog to various public

facilities   owned   or    maintained   by   the   two   Defendants.   By

prohibiting the Guinea Hog on the premises, Defendants allegedly

infringed on Mayle’s practice of Satanism and deprived him of his

First Amendment rights.

     The Free Exercise of Religion Clause prohibits “plac[ing] a

substantial burden on the observation of a central religious belief

or practice” without first demonstrating a compelling governmental

interest that justifies it. Hernandez v. C.I.R., 490 U.S. 680, 699

(1989). According to the Supreme Court, neutral laws with general

applicability do not apply to the Clause. See Employment Div.,

Dep’t of Human Res. of Oregon v. Smith, 494 U.S. 872, 883 (1990).

To determine whether a law is neutral, courts will consider the

law’s   objective,   the   law’s   historical   background,   the   events

leading to the law’s enactment, and the administrative history of

the law. See St. John’s United Church of Christ v. City of Chicago,

502 F.3d 616, 631 (7th Cir. 2007). However, Mayle does not identify

which rules or laws he is challenging. Therefore, the Court cannot

engage in the appropriate analysis. It is not the Court’s role to



                                   - 15 -
do the research or construct legal arguments on behalf of the

parties. See Williams v. Eastside Lumberyard & Supply Co., 190 F.

Supp. 2d 1104, 1114 (S.D. Ill. 2001). Accordingly, Mayle’s First

Amendment claim is dismissed.

    5.   Religious Land Use and Institutionalized Persons Act

     Mayle asserts that the City of Chicago and the Illinois

Department of Natural Resources violated his rights under the

Religious    Land   Use   and   Institutionalized    Act    (“RLUIPA”).      The

RLUIPA establishes that:

     No government shall impose or implement a land use
     regulation in a manner that imposes a substantial
     burden on the religious exercise of a person, including
     a religious assembly or institution, unless the
     government demonstrates that imposition of the burden
     on that person, assembly, or institution--
        (A) is in furtherance of a compelling governmental
        interest; and
        (B)   is the least restrictive means of furthering
        that compelling governmental interest.

     42 U.S.C.S. § 2000cc(a)(1). The RLUIPA specifically defines

a “land use regulation” as:

     zoning or landmarking law, or the application of such
     a law, that limits or restricts a claimant’s use or
     development of land (including a structure affixed to
     land), if the claimant has an ownership, leasehold,
     easement, servitude, or other property interest in the
     regulated land or a contract or option to acquire such
     an interest.

42 U.S.C.S. § 2000cc-5(5). None of Mayle’s allegations against

Defendants    concern     the   use    or   development    of   his   land   or


                                      - 16 -
restricting zoning or landmark laws. See id. Instead, Mayle argues

that Defendants excluding his Guinea Hog from the public facilities

violated his rights under the statute. The Court fails to see how

the RLUIPA is applicable in this case. Therefore, the claim must

be dismissed with prejudice.

                         III.    CONCLUSION

     For the reasons stated herein, Defendants’ Motions to Dismiss

(Dkt. Nos. 19, 22, 48, 51, 54) are granted in part and denied in

part as follows:

     1.    Mayle’s Title II reasonable accommodation claim against

Defendants City of Chicago and Chicago Park District may proceed.

     2.   Mayle’s Title II reasonable accommodation claim against

Cook County Animal Control and his RLUIPA claim against the City

of Chicago and the IDNR are dismissed with prejudice.

     3.   The rest of the claims are dismissed without prejudice.


IT IS SO ORDERED.




                                     Harry D. Leinenweber, Judge
                                     United States District Court

Dated: 7/2/2019




                                - 17 -
